                                                              Case 2:20-cv-01374-CBM-MAA Document 104 Filed 09/21/21 Page 1 of 2 Page ID #:582




                                                                1 Jonah A. Grossbardt (SBN 283584)
                                                                2 Matthew L. Rollin (SBN 332631)
                                                                  SRIPLAW
                                                                3 8730 Wilshire Boulevard
                                                                4 Suite 350
                                                                  Beverly Hills, California 90211
                                                                5 323.364.6565 – Telephone
                                                                6 561.404.4353 – Facsimile
                                                                  jonah.grossbardt@sriplaw.com
                                                                7
                                                                  matthew.rollin@sriplaw.com
                                                                8
                                                                9 Attorneys for Plaintiff
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                                  DOUGLAS KIRKLAND
                                                               10
                                                               11
                                                                                       UNITED STATES DISTRICT COURT
                                                               12
                                                               13                      CENTRAL DISTRICT OF CALIFORNIA
SRIPLAW




                                                               14
                                                                                               WESTERN DIVISION
                                                               15
                                                               16   DOUGLAS KIRKLAND,                             Case No.: 2:20-cv-01374-CBM-
                                                                                                                  MAA
                                                               17                                Plaintiff,
                                                               18                                                 NOTICE OF MOTION TO
                                                               19   v.                                            CONTINUE DISCOVERY
                                                                                                                  CUTOFF
                                                               20   NAUSICAA RAMPONY, THE COOL
                                                               21   HEART, LLC, KFIR MOYAL ART                    Date: October 19, 2021
                                                                    LLC FDBA KFIR MOYAL ART                       Time: 9:30 a.m.
                                                               22   GALLERY INC., KFIR MOYAL ART                  Courtroom: Courtroom 550, 5th
                                                               23   GALLERY INC., AND KFIR MOYAL                  Floor
                                                                                                                  Judge: Hon. Consuelo B. Marshall
                                                               24
                                                                                              Defendants.
                                                               25                                                 Discovery Cutoff Date: October 1,
                                                               26                                                 2021
                                                                                                                  Pretrial-Conference Date: March
                                                               27                                                 29, 2022
                                                               28                                                 Trial Date: April 26, 2022


                                                                                                              1
                                                                    NOTICE OF MOTION
                                                                                                                                     2:20-CV-01374-CBM-MAA
                                                              Case 2:20-cv-01374-CBM-MAA Document 104 Filed 09/21/21 Page 2 of 2 Page ID #:583




                                                                1   TO THE HONORABLE COURT, ALL PARTIES, AND THEIR RESPECTIVE
                                                                2                               COUNSEL OF RECORD:
                                                                3          PLEASE TAKE NOTICE THAT on October 19, 2021 at 9:30 A.M., or as soon
                                                                4 thereafter as this matter may be heard, before the Honorable Consuelo B. Marshall, in
                                                                5 Courtroom 550, Fifth Floor, of the United States District Court for the Central District
                                                                6 of California, located at 350 West 1st Street, Los Angeles, California, 90012, Plaintiff
                                                                7 DOUGLAS KIRKLAND will and hereby does call up for hearing his Motion to
                                                                8 Continue Discovery Cutoff. This motion is made following the conference of counsel
                                                                9 pursuant to L.R. 7-3 which took place on September 9, 2021.
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               10
                                                               11 DATED: September 21, 2021               Respectfully submitted,
                                                               12
                                                               13                                         /s/ Jonah A. Grossbardt
SRIPLAW




                                                               14                                         JONAH A. GROSSBARDT
                                                                                                          MATTHEW L. ROLLIN
                                                               15
                                                                                                          SRIPLAW
                                                               16                                         Attorneys for Plaintiff Douglas Kirkland
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28


                                                                                                              2
                                                                    NOTICE OF MOTION
                                                                                                                                      2:20-CV-01374-CBM-MAA
